Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Koss US20200080739 discloses a fire alarm system (fire system 100 of fig. 1 and ¶46)  comprising: a plurality of sensing systems (suppression system 200/sprinkler 116 with sensors  of fig. 2 and ¶s48,49, 53 in view of water system 130 of fig.1 and ¶46), each sensing whether a fire has occurred; and a plurality of relay systems (In fig.1 and ¶47 disclosed are  fire notifications devices 114 with fire alarm control panel 112 reads on ‘a plurality of relay systems’) each corresponding to any one of the plurality of sensing systems (sprinkler system 116 with control panel 112 of fig.1 and ¶48 in view of fig. 2 and ¶53), performing Radio Frequency (RF) communication with the plurality of sensing systems(disclosed in fig.4, 5 and ¶89 “Network 446 may also be connected to several more fire detection and fire suppression components (e.g., sprinkler systems, emergency response systems, HVAC systems, etc.) and may facilitate communications between the devices of fire notification system 500 (e.g., fire alarm control panel 514, environmental sensor attachment 606, etc.) and various other systems or devices outside fire notification system 500”. Huseth US2010343202 in fig. 1 and ¶1B that reads on “performing RF communication with each other”                          
However no prior art discloses teaches or suggests the combination of elements in claim 1 to include elements arranged to include “wherein each of the plurality of sensing systems comprises a plurality of sensing units having different address information, wherein when detecting a fire, each of the plurality of sensing units transmits alarm information to a corresponding relay system among the plurality of relay systems, wherein when receiving alarm information from another adjacent sensing unit, each of the plurality of sensing units transmits the alarm information to a corresponding relay system among the plurality of relay systems, wherein each of the plurality of relay systems comprises: a memory in which information of parties corresponding to the address information is stored; and a reception unit configured to receive the alarm information from the plurality of sensing units, wherein when receiving the alarm information, the reception unit transmits a warning message to devices corresponding to the parties, and transmits the alarm information to adjacent relay systems among the plurality of relay systems”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685